 NO HO'S UNIQUE CLOTHINGNo Ho's Unique Clothing Warehouse, Inc., and FreshWater Manufacturing Inc., trading under the nameand style of, The Warehouse and District 65, Dis-tributive Workers of America. Case 2-CA- 14972November 21, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn July 6, 1979, Administrative Law Judge Joel A.Harmatz issued the attached Supplemental Decisionin this proceeding. Thereafter, counsel for Respon-dent filed exceptions and a supporting brief, andcounsel for General Counsel filed exceptions and asupporting brief and a motion to conform settlement.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions, briefs, and motion and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge, as modified herein.1. The General Counsel's motion to conform thesettlement seeks to include the provision that Respon-dent place the agreed-upon gross backpay in an es-crow account.2The Board cannot conform a settle-ment agreement order that has been enforced by acourt of appeals.' Therefore, the General Counsel'smotion is denied.2. Respondent excepts to: (I) the AdministrativeLaw Judge's striking all of its affirmative defenses; (2)the Administrative Law Judge's reliance upon mat-ters not in the record; (3) the Administrative LawJudge's determination that net backpay had been es-tablished for the 15 discriminatees; and (4) the deter-mination that interim earnings and willful loss ofearnings are two distinct concepts. We find that Re-spondent's exceptions are without merit and, there-fore, they are denied.3. The General Counsel excepts to the Administra-tive Law Judge's failure to the gross backpay for the11 remaining discriminatees, who were unavailable atthe time of the backpay hearing, to be placed in es-crow, and to the setting of the January , 1980, dead-line for any further issuance of a backpay specifica-I Respondent and General Counsel excepted to what was obviously a ty-pographical error on p. I. fn. 1, 1. 2. of the Administrative Law Judge'sSupplemental Decision in that "June 6, 1978," should be "June 6, 1979." Weshall modify his Decision accordingly.ion July 11., 1978. the Board approved the settlement agreement in thiscase which was enforced by the Court of Appeals for the Second Circuit onAugust 17, 1978.1 Sec. 102.49 of the Rules and Regulations: Sec. 10(d) and (e) of the Act.tion. The General Counsel contends as follows. Theparties had agreed in the original settlement of thismatter that the gross backpay would be placed in es-crow upon enforcement of the Board's Order in theCourt of Appeals. Since Respondent did not do this,it should not be a hardship on Respondent to do sonow. The Administrative Law Judge's setting of theJanuary 1, 1980, deadline is not in accordance withthe Board's procedures. We find merit in the GeneralCounsel's exceptions.Therefore, consistent with Board precedent weshall award to the I I discriminatees named below theamount of gross backpay as originally set out in theRegional Director's backpay specification and shallorder that Respondent pay it to the Regional Direc-tor for Region 2 to be held in escrow for a period notexceeding I year from the date of this SupplementalDecision and Order. At the end of that year, uponapplication by the Regional Director, an additionalyear may be granted if the Board deems it necessary.Further, the Regional Director shall make suitablearrangements to afford Respondent, together with theGeneral Counsel's representative, an opportunity toexamine the I discriminatees as they become avail-able regarding relevant testimony about their interimearnings.The Regional Director shall make any final deter-mination whether any interim earnings are revealedwhich may alter the amount of backpay due underexisting Board precedent. In the event the RegionalDirector determines that deductions are warranted,the amount so deducted will be returned to Respon-dent. In addition, the Regional Director, when thismatter has been finally resolved, shall promptly andno later than I year from the date of this Supplemen-tal Decision and Order report to the Board the statusof this matter.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, NoHo's Unique Clothing Warehouse, Inc., and FreshWater Manufacturing Inc., trading under the nameand style of, The Warehouse, New York, New York,its officers, agents, successors. and assigns, shall:I. Pay each of the following employees as netbackpay the amount set opposite each name, less taxwithholdings required by Federal and state laws:Charles Kelly $1,564.50Stanley Clarence Davis 330.00Ernest Kendall $1,529.124Brown and Root. Inc., 132 NLRB 486 (1961); Steve Aloi Ford Inc., 190NLRB 661 (1971): Coast Delivery Service. Inc, 198 NLRB 1026 (1972).246 NLRB No. 85537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRosa CanalesArnaldo CepedaRene CepedaAntonio R. DeerAbraham GarciaRonald GreenJodie GundersonArlene HellermanAlbert MoralesWilliam TruschewMarcia VegaMary Young86.8048.00213.42835.60711.402,336.00883.20927.962,134.40671.062,422.00759.802. Transmit to the Regional Director for Region 2,to be held in escrow as provided in this SupplementalDecision and Order, as appropriate, the gross back-pay amounts determined due by the Regional Direc-tor in his original backpay specification for the 11discriminatees as set forth below:Carol LogieKirk GreyCarol TerryWhitmore KennedySabine BlumIsabel BerriosMichele CookVene GuifurtaMiriam HerskovicSusan JacobsYvonne Villarini$2,336.002,149.122,336.002,149.122,552.00846.002,320.002,134.402,784.001,656.00441.60FIRST SUPPLEMENTAL DECISIONJOEL A. HARMATZ, Administrative Law Judge: This is asupplemental backpay proceeding involving a determina-tion of net interim earnings under a formal settlementagreement between Respondent No Ho's Unique ClothingWarehouse, Inc.,' the Charging Party, District 65. Distribu-tive Workers of America; and the General Counsel. Pursu-ant thereto, the National Labor Relations Board through aDecision and Order dated July 11, 1978, and the UnitedStates Court of Appeals for the Second Circuit, throughentry of a consent judgment on August 17, 1978, directedRespondent to cease and desist from certain alleged viola-tions of Section 8(a)(l) and (3) of the National Labor Rela-tions Act, herein the Act, and to reinstate and make wholecertain named discriminatees.Subsequent to the issuance of the Board's Order and en-try of the court decree, the Regional Director for Region 2,on behalf of the Board and pursuant to Section 102.52, etseq., of the Board's Rules and Regulations, Series 8, asamended, issued on October 17, 1978, a backpay specifica-tion and notice of hearing, setting forth the agreed-upongross backpay due 26-named-discriminatees, indicating re-' Name of Respondent appears in the caption pursuant to stipulationsmade at the hearing on June 6, 1978, to the general effect that FreshwaterManufacturing Inc. and No Ho's Unique Clothing Warehouse. Inc.., are oneand the same corporate entity and that "The Warehouse" is simply a tradename through which operations of Respondent are conducted.ductions therein attributable to the General Counsel's ad-missions of interim earnings of certain discriminatees, andconcluding with allegations as to the net backpay due saidindividuals. An answer to the backpay specification wasfiled by Respondent on November 27, 1978, and a firstamended answer was filed on December 5. 1978.Pursuant to notice, the supplemental hearing was held inNew York, New York, on April 16 and June 6, 1979, for thepurpose of determining the interim earnings and netamount of backpay due certain of the discriminatees. Theparties waived the filing of briefs.Upon the entire record in this case, I make the following:FINDINGS AND CON('CUSIONSI. PRELIMINARY SIAlMEINIAt the outset, it is noted that the sole issue of import inthis proceeding relates to a ruling made at the hearing byme, on motion by the General Counsel. In this regard, anaffirmative defense raised on behalf of the Respondent wasstricken, thereby foreclosing Respondent from litigating"willful loss of earnings" as an issue through which thebackpay entitlement of the alleged discriminatees could bereduced. The basis for said ruling is discussed below.In other respects, no dispute of fact exists concerning thenet backpay due 15 discriminatees who were present at thehearing. As to them, interim earnings and net backpay duehas been established beyond contravention.II. THE RULING ON THE WILLFUL lOSS ISSUEAs indicated above, this backpay proceeding is somewhatunique in that it inures from a formal settlement agreement.Such a disposition of a complaint, under customary prac-tice, occurs with specific agreement as to the preciseamount of net backpay due each discriminatee, therebyavoiding procedures such as this. Indeed, I am mindful ofno other case where a post settlement backpay proceedingexisted as a real possibility at the time that a formal settle-ment stipulation was executed.To understand why this proceeding has evolved to such aposture it is necessary to consider the deliberations leadingto settlement which began in December 1977, and tran-spired over several weeks. Early in these discussions, it be-came apparent that the key obstacle to the achievement ofan overall adjustment was the inability of the GeneralCounsel to locate all the alleged discriminatees named inthe original complaint, and thereby to present a final liqui-dated figure as to Respondent's net backpay liability. This.together with a question as to which, if any, of the discrim-inatees were willing to waive right to reinstatement, wasacknowledged as a fundamental issue in a letter, datedJanuary 4, 1978, to me, from Anthony H. Atlas, Esq., thencounsel of record for Respondent,2which is set forth below:2 Apparently. Respondent elected to change counsel after execution of theformal settlement agreement. Thus, there is no evidence that Mr. Atlas, orany attorney associated with the firm of Jackson. Lewis. Schnitzler, andKrupman presently represents, Respondent or remains as counsel of recordin this supplemental proceeding. As indicated. Respondent is presently rep-resented by Richard M. Gaba. Esq.538 NO HO'S UNIQUE CLOTHINGJanuary 4, 1978Re: Unique Clothing Warehouse Case No. 2-CA-14972Dear Judge Harmatz:We wish to advise you that the parties in the above-captioned matter [the Employer, the Union, and theBoard] have resumed discussions in earnest regardingthe settlement of this case. Because of the necessity ofobtaining accurate information with respect to whetherthe employees named in the Complaint are or are notwilling to accept re-employment and accurate informa-tion as to the extent of back pay liability, both ofwhich have taken some time do do, these discussionscould not be commenced until late in December 1977.Both the Union and the Board, the latter acting pur-suant to your instructions, attempted to gather this in-formation. Even as of the date of this letter, the Boardhas not had responses from a substantial number ofthese people despite strong efforts to contact them byregistered mail and by telephone. The General Counseladvises that in the few days remaining prior to resump-tion of trial, the Board will make additional effortsalong these lines.It is the Employer's firm intention to settle this mat-ter if an equitable settlement can be reached. In thisregard, you should know that a year end review by theEmployer of its business shows it to be in serious finan-cial straits. In fact, its position is so serious that itstands in technical insolvency. We have been advisedby the Employer that because of these difficulties, andin order to avoid further financial problems, it intendsto close its business within the next 90 days. Obviously,this fact must be taken into consideration as part ofany settlement discussions.Because of the difficulty in determining the extent ofback pay and reinstatement liability, the settlement ne-gotiations will not be completed prior to Monday,January 9, 1978. We provide you with this informationso that you will be aware of the situation. Although wewill be prepared to proceed with the trial on January9th, we feel that, if it is necessary, some additional timeshould be allotted on that date to allow the parties tocomplete settlement discussions.Very truly yours,JACKSON, LEWIS, SCHNITZLER & KRUPMANAnthony H. Atlas [s]Counsel3cc: Mr. Harvey RussackDouglas H. White, Esq.Mr. Nat NattmanThereafter, the unfair labor practice hearing was sched-uled for resumption on January 9, 1978. However, that en-tire day was consumed in an extensive effort to reach ad-justment of the issues raised in the complaint. As of thefollowing day, January 10, 1978, settlement terms had beenagreed to with respect to the issue of reinstatement, noticeThe record is hereby reopened to include the original of the above letter asALJ Exh. 1.posting, and the refusal to bargain allegations. Nonetheless,due to the continuing unavailability of data regarding thediscriminatees' interim earnings, the question of backpayliability remained open. This, too, was ultimately resolved,by agreement of the parties as to the gross backpay of 26discriminatees and their further agreement that the deter-mination of net interim earnings not then available be leftto determination through post-settlement agreement or alimited backpay proceeding. In clarification of this latterarrangement, I offered the following summary at the hear-ing conducted on January 10, 1978:... With respect to the amount of backpay ... the netamount backpay [due] was not susceptible to interpre-tation [sic] at this time, in that, there was no basiswhatever at this point in measuring the amount of in-terim earnings of the 28 alleged discriminatees. how-ever, the gross backpay due has been liquidated. Inorder to achieve settlement and to mitigate the numberof issues that could be raised in any further complianceproceedings, agreement was reached on the gross back-pay due, with the understanding that interim earningswould be subsequently determined to reduce those fig-ures to net figures. It also understood that there is apossibility that there may be some dispute on the in-terim earnings issue. Should that be the case, then thedispute, any such dispute, shall be resolved throughprocedures set forth in the National Labor RelationsBoard Rules and Regulations, Section 102.52 throughand including Section 102.59. which are the customarybackpay procedure, but it is understood and agreedthat any such proceeding shall be limited to the ques-tion of interim earnings and shall have no bearingwhatever on the gross amount of backpay due.This understanding was memorialized specifically in the"Stipulation and Order," enforced by the court, after ap-proval by the Board and me. Thus, at pp. 3 4, paragraph(2), thereof it was stated as follows:Make whole the following persons as set forth below.The amounts listed after the names of said persons rep-resents the gross backpay due each of said individuals.to be reduced, as appropriate by interim earnings, dur-ing the period June 10, 1977, to January 9. 1978, to bedetermined either by subsequent agreement of the par-ties, or should a dispute emerge with respect thereto,by procedure [sic] limited to that issue as authorized bySection 102.52 through Section 102.59 of the Rules andRegulations and Statements of Procedure, Series 8, ofthe National Labor Relations Board.4Following issuance of the backpay specification in thisproceeding, the first amended answer filed on behalf of Re-spondent by its current counsel who did not participate in.and hence was not party to, the extensive deliberations bywhich this settlement was achieved, recited as follows:AS AND FOR A FIRST COMPLETE AFFIRMATIVE D)EFNSE7. During the backpay period from June 11. 1977.to January 9, 1978, each and every employee named inAppendices A through Z failed to make reasonable' The stipulation went on to specify the agreed-upon liquidated grossbackpay owing each of the 26 employees covered by the settlement.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDefforts to obtain other employment, thereby engagingin a willful loss of earnings.AS AND FOR A SECOND COMPLETE AFFIRMATIVE D)EFENSE8. During the backpay period from June 11, 1977 toJanuary 9, 1978, the respondents did not have workavailable for each and every employee named in Ap-pendices A through Z.AS AND FOR A THIRD COMPLETE AFFIRMATIVE DEFENSE9. Employees named in Appendices A through Zengaged in misconduct while picketing the respon-dent's premises so as to relieve the employer from li-ability for backpay during the backpay period fromJune 11, 1977 to January 9, 1978.On January 17, 1979, counsel for the General Counselfiled a motion to strike the second and third affirmativeoffenses set forth in Respondent's answer. Pursuant thereto,an order to show cause was issued by me on January 25,1978, which concluded with the following paragraph:Having duly considered the matter, as the stipulationentered on behalf of the Respondent plainly and un-mistakably recites the agreement of the parties to liqui-date the amount of gross backpay due, absent goodand sufficient cause being showed by the Respondenton or before February 9, 1979, the relief requested bycounsel for the General Counsel shall be granted in itsentirety.Thereafter, by letter dated February 8, 1979, to me, fromRichard M. Gaba, Respondent signified its intention towithdraw the second and third affirmative defenses set forthin its first amendment answer.Thereafter, on March 19, 1979, counsel for the GeneralCounsel filed a further motion to strike, challenging the firstaffirmative defense as "legally irrevelant." Pursuant thereto,a second order to show cause was issued by me on March27, 1979, which recited as follows:Having duly considered the matter, and in view of theprecise language of the consent stipulation entered andapproved by all parties in satisfaction of Case No. 2CA-14972, as well as the transcript references cited bycounsel for the General Counsel in support of the in-stant motion, together with personal recollection of thespirit of said understanding and the considerations un-derlying provision for a possible backpay proceedingnarrowed strictly to the issue of interim earnings, II ISHEREBY (ONCLUDED that absent good and sufficientcause being shown by Respondent on or before April13, 1979, the relief requested by counsel for the Gen-eral Counsel shall be granted in its entirety.An opposition to the General Counsel's motion was filedearlier on behalf of Respondent on March 19, 1979, con-tending, in effect, that Respondent had not waived its rightto litigate the issue of willful loss of earnings in the backpayproceeding.The supplemental backpay hearing opened on April 16,1976. At that time the motion to strike Respondent's firstaffirmative defense was granted. The reasons expressed byme in support of that ruling appear in the official steno-graphic transcript. By virtue of that ruling, Respondent wasdenied the opportunity to examine the discriminatees ap-pearing in the supplemental hearing concerning their effortsto seek gainful employment during the backpay period. Tohave ruled otherwise would have condoned a reformationof the bargain struck on behalf of Respondent and offendedthe clear, unmistakable language through which the partiesmemorialized their agreement.Interim earnings and willful loss are distinct conceptswhose only common strain lies in their constituting in-dependent grounds for a dimunition of backpay. Litigationof each involves diverse areas of inquiry, with the formersubject to resolution upon objective facts easily docu-mented and hence not readily subject to fabrication, andthe latter turning upon highly subjective considerations, of-ten requiring careful analysis and relatively prolonged, hot-ly contested litigation.While it is true that the settlement executed herein con-templated that a formal compliance proceeding might benecessary, the "Stipulation and Order," consistent with theconscious intent of the parties, narrowed the scope thereofstrictly to the issue of interim earnings. Quite obviously, thequalifying language would have been a gratuitous, if notfatuous, act of draftsmanship had a more comprehensiveproceeding been envisioned. The language is clear, was de-liberately inserted, and the parties were fully mindful of itsimport.A further word is necessary in view of the observation byRespondent's current counsel that "A backpay award is re-medial, not punitive." It is argued that to find a waiver ofRespondent's right to litigate "willful loss of earnings"would in the circumstances violate that principle. In thisconnection it might be helpful to explore certain aspects ofthe parties' agreement. It goes without saying that few set-tlements are pure, since all bear the stamp of compromise.The means of monetary redress adopted in this settlementwas no exception. Respondent heretofore has concededthat, as part of the formula, it relinquished any right tolitigate disqualification from, or the tolling of backpay,through any discriminatee's picket line misconduct orthrough supervening economic causes which may have ef-fectively eliminated job opportunities during the backpayperiod. On the other side, Respondent benefited from acompromised reduction in the gross backpay, which wascomputed on an interest-free basis at less than 100 percentof the gross amounts due and owing. These considerationsstemmed from an intent to reach a lump sum backpay set-tlement, which until the very late stages of the negotiationswas the predicate upon which the General Counsel's par-ticipation in the settlement was conditioned. The latter'srigidity in this respect, together with the unavailability ofinterim earnings data so requisite to liquidation of net back-pay due, produced a stalemate which was ultimately brokenby the formula specifically set forth in the stipulation andorder. Thus, to facilitate ultimate accord, the parties agreedthat compliance machinery of the Board could provide aneffective vehicle for completing the equation by developingthe mathematical data which, while unavailable during set-tlement deliberations, could be readily ascertained in such aproceeding with a minimum of controversy. following courtapproval of the settlement. Willful loss of earnings, as wastrue of strike misconduct and supervening economic dislo-cation issues, was totally alien to the formulation of this540 NO HO'S UNIQUE CLOTHINGprocedure, and the effort to litigate that question is foundedupon abstract argumentation through which an importantpart of the quid pro quo would be nullified.In reaffirming the ruling made at the hearing it is againconcluded that the stipulation and order, by its clear, un-ambiguous terms, expressly foreclosed during this phase ofthe proceeding consideration of any issue other than theinterim earnings of the 26 named discriminatees. Respon-dent knowingly endorsed those terms and agreed to all ob-ligations incurred therein while guided by highly experi-enced labor law practitioners, and as part of the price forthe various considerations flowing to it from such a disposi-tion of the complaint.111. TIHE NET BACKPAY l)tUEThe investigation of interim earnings and determinationof net backpay in this proceeding relates to 15 of the 26dischargees named in the settlement agreement.' During thecourse of the hearing, counsel for the General Counselmade reference to a 16th, Susan Jacobs, who, though notappearing, submitted an affidavit pertaining to her interimearnings or the lack thereof. However, as that affidavit wasnot offered, and since the status of the Jacobs' claim wasnot clarified by stipulation on the record, there is no basisfor a determination of the net amount due in her case atthis time.As for the 15 who appeared and were examined as tointerim earnings, based upon their testimony the originalI Eleven of the discrminatees named in the stipulation and order wereunavailable for examination by Respondent and hence the intenim earningsdata was not developed as to them. Considering the intent of the formalsettlement, it was ruled that final determinations with respect to this groupwould be inappropriate at this time and, accordingly, their names werestricken without prejudice from the specification, subject to the understand-ing that, at such time as they became available, a new specification wouldissue through which their net backpay would be subject to liquidation. Atthe resumption of the hearing held on June 6, 1979, the General Counsel wasinformed by me that a deadline of January 1. 1980, would be imposed uponhim, after which no further backpay specification could issue with respect tothose not covered by the instant order.specification was amended upon request of the GeneralCounsel to reflect accurately the net backpay due in theirrespective cases. There being no further evidence in thisrespect, the net amounts specified in the recommended Or-der below are substantiated in full by the record.On the basis of the foregoing findings, rulings, and con-clusions, I hereby issue the following recommended:ORDER6The Respondent, No Ho's Unique Clothing Warehouse,Inc., and Fresh Water Manufacturing. Inc.. trading underthe name and style of, The Warehouse. New York. NewYork, its officers, agents, successors, and assigns, shall payto the following named employees as net backpay theamount set opposite their names, less tax withholdings re-quired by Federal and state law:Charles KellyStanley Clarence DavisErnest KendallRosa CanalesArnaldo CepedaRene CepedaAntonio R. DeerAbraham GarciaRonald GreenJodie GundersonArlene HellermanAlbert MoralesWilliam TruschewMarcia VegaMary Young$1564.50330.001529.1286.8048.00213.42835.60711.402336.00883.20927.962134.40671.062422.00759.80' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.541